Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2018

                                      No. 04-18-00594-CV

                                      Mary MATTHEWS,
                                           Appellant

                                                v.

                          OLD RIVER ROAD RV RESORT, LLC,
                                      Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 18372A
                         Honorable Robert R. Barton, Judge Presiding


                                         ORDER
       In this accelerated appeal, Appellant’s brief is due to be filed with this court on October
8, 2018. Before the brief was due, Appellant filed an unopposed first motion for a thirty-day
extension of time to file Appellant’s brief until November 7, 2018.
       Appellant’s motion is GRANTED. Appellant’s brief is due on November 7, 2018. See
TEX. R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court